Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-3, 5 and 7-22 are pending and are in the instant application. 
Specification
2. 	The disclosure is objected to for the following reasons:
The title is not descriptive of the claimed invention. It is suggested the title be amended to --Tomato line FDR-A818-0431--.
The status of parent Application No. 16/741,333 must be updated on page 2 of the specification.
The abstract of the disclosure is objected to because the claims are directed to tomato line FDR-A818-0431. However, the abstract also recites tomato hybrid SVTH3439 and tomato line FIR-A815-3614V. See MPEP § 608.01 (b).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 3, 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear whether the recitation of “wherein the plant is a plant of said tomato line FDR-A818-0431” means (a) claim 3 is directed to an inbred plant of tomato line FDR-A818-0431 or (b) claim 3 is directed to a progeny plant of tomato line FDR-A818-0431, which is not further limiting. It is suggested “a plant” be amended to “an inbred plant”.
In claim 5, it is unclear whether the recitation of “wherein the seed is a seed of said tomato line FDR-A818-0431” means (a) claim 5 is directed to an inbred seed of tomato line FDR-A818-0431 or (b) claim 5 is directed to a progeny seed of tomato line FDR-A818-0431, which is not further limiting. It is suggested “a seed” be amended to “an inbred seed”.
In claim 21, the plant of step (a) cannot be produced from the seed of step (b) because the seed of step (b) is a progeny of the plant of step (a). It is suggested “for producing the tomato plant according to step (a)” be deleted.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 8, the claimed tomato plant having all of the physiological and morphological characteristics of the plant of claim 1 lacks adequate written description for the following reasons. Claim 1 is directed to a tomato plant comprising at least one set of chromosomes of tomato line FDR-A818-0431, which encompasses an F1 progeny plant of FDR-A818-0431. An F1 progeny plant of inbred tomato line FDR-A818-0431 inherently has half of the chromosomes of FDR-A818-0431, even though its physiological and morphological characteristics are not disclosed. However, the plant of claim 8 is not required to have half of the chromosomes of FDR-A818-0431. In fact, the plant of claim 8 is not required to have FDR-A818-0431 as a parent. The plant of claim 8 is only required to have “all the physiological and morphological characteristics of the plant of claim 1.” Because the physiological and morphological characteristics of the plant of claim 1 are undisclosed, the physiological and morphological characteristics of claim 8 are also undisclosed. As the plant of claim 8 is not defined structurally by its genetic makeup or by its physiological and morphological characteristics, the plant of claim 8 lacks adequate written description. 
With regard to claims 11 and 12, it is unpredictable what morphological and physiological characteristics the plant utilized in the method of claim 11 and the claimed plant of claim 12 has. Claim 11(a) recites utilizing as a recurrent parent the plant of claim 1. The plant of claim 1 has one set of chromosomes of tomato line FDR-A818-0431 and encompasses an F1 progeny plant obtained by crossing inbred parent line FDR-A818-0431 with an undisclosed parent. Applicant discloses tomato hybrid SVTH3439 obtained by crossing inbred tomato line FDR-A818-0431 with inbred tomato line FIR-A815-3614V. However, the plant of claim 1 is not required to have all the morphological and physiological characteristics of tomato hybrid SVTH3439 or the same parents as SVTH3439. Thus, tomato hybrid SVTH3439 is not representative of a plant having one set of chromosomes of tomato line FDR-A818-0431. Because the morphological and physiological characteristics of the plant of claim 1 are not disclosed, backcross progeny comprising the trait and otherwise comprising the morphological and physiological characteristics of the recurrent parent line used in step (a) is not adequately described. Thus, it is unpredictable what morphological and physiological characteristics the claimed tomato plant of claim 12 produced by the method of claim 11 has in addition to the trait. Accordingly, the claimed plant lacks adequate written description.
Double Patenting
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 1-3, 5 and 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,650 (hereafter ‘650). Although the claims at issue are not identical, they are not patentably distinct from each other because FDR-A818-0431 of the instant application and FDR-A818-0430 of ‘650 have the same parents (FDRA813-T035 x FDR-15-550). Applicant indicates that FDR-A818-0431 of the instant application is a BC1F6 plant (transmittal letter of Application No. 16/741333), and FDR-A818-0430 of ‘650 is a BC3F4 plant (transmittal letter of Application No. 16/741350). Backcrossing and selfing to improve an inbred plant are taught by ‘650 (col. 10, lns. 45-60) and by the instant application [0033]. Moreover, not all of the morphological and physiological characteristics of the parent used in the backcross are expected to be recovered (col. 11, lns. 37-57 in ‘650 and paragraph [0036] in the instant application). Because Applicant does not indicate what specific traits are selected for, or what traits are value-added traits, any difference in characteristics between these two varieties from backcrossing and selfing is expected and obvious, in addition to trait differences attributable to environmental variability and grader subjectivity.
Conclusion
9.	No claim is allowed. The claims are free of the prior art. The closest prior art teaches tomato hybrid SV4725TD which shares at least 55 physiological and morphological characteristics with Applicant's FDR-A818-0431, including (+/- 10% std. dev.) the presence of anthocyanin in hypocotyl, determinate growth type, plant height, margins of major leaflets, type of leaf blade, simple inflorescence type (3rd inflorescence), anthers all fused into tube, absence of fasciation, shape of stem end, shape of blossom end, shape of pistil scar, fruit length, fruit diameter, fruit weight, presence of core, number of locules, fruit color full ripe, flesh color at maturity, locular gel color, pH, seeding to once over harvest days and field culture (US Pat. No. 9,258,955, Table 1, (A)). However, at least their plant height, stem branching, number of nodes between first inflorescence, surface of major leaflets, average number of flowers in inflorescence, calyx lobes, style pubescence, presence of abscission layer, fruit surface, ripening patterns, total solids, soluble solids as Brix, fruiting season and relative maturity in areas tested differ. The Office does not interpret any of the claimed products to encompass plant material obtained by crossing an F1 hybrid progeny of FDR-A818-0431 with a genetically different plant. Otherwise, rejections under 35 USC 112(a) may apply.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663